June 29, 2011 VIA EDGAR Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Neuberger Berman Equity Funds Neuberger Berman Global Equity Fund, Institutional Class, Class A and Class C Neuberger Berman Global Thematic Opportunities Fund, Institutional Class, Class A and Class C File Nos. 002-11357; 811-00582 Re: Post-Effective Amendment No. 156 Ladies and Gentlemen: Transmitted herewith for filing on behalf of Neuberger Berman Equity Funds (“Registrant”), pursuant to the Securities Act of 1933, as amended (“1933 Act”), and Rule 485(b) of Regulation C thereunder, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, is Post-Effective Amendment No.156 to the Registrant’s Registration Statement on Form N-1A (“PEA 156”) on behalf of Class A, Class C and Institutional Class of Neuberger Berman Global Equity Fund and Neuberger Berman Global Thematic Opportunities Fund (the “Funds”). PEA 156 includes the Class A, Class C and Institutional Class prospectus (the “Prospectus”) and statement of additional information (the “SAI”), relating to the Registrant’s issuance of Class A, Class C and Institutional Class shares of the Funds.This transmission includes a conformed signature page signed by power of attorney for the Registrant and a majority of the Trustees, the manually signed originals of which are maintained at the office of the Registrant.This transmission also includes a conformed copy of our firm?s representation letter pursuant to Rule 485(b), the original of which is also maintained at the office of the Registrant. Please contact me at (202) 778-9430 or Lori L. Schneider at (202) 778-9305 with any questions or comments you may have.Thank you for your attention. Sincerely, /s/ Christyn Rossman
